Exhibit 16.1 John Kinross-Kennedy, C.P.A. 17848 Skypark Circle Irvine, CA92614-6401 (949) 955-2522.Fax (949)724-3817 jkinross@zamucen.com\ July 9, 2012 Office of the Chief Accountant Securities and Exchange Commission 100F Street, N.E. Washington, D.C. 20549 I have read Item 4 included in the Form 8-K dated July 9, 2012 of Stratex Oil & Gas Holdings, Inc. to be filed with the Securities and Exchange Commission. I agree with such statement made regarding my firm. I have no basis to agree or disagree with other statements made under Item 4. Sincerely, /s/ John Kinross John Kinross-Kennedy, CPA
